             IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


BRANDON CONKLIN,                      *
                                      *


        Plaintiff,                    *
                                      ★


             V.                       *             CV 117-155
                                      ★


ALEJANDRO ALVAREZ, et al.,            *
                                      *


        Defendants.                   *



                                   ORDER




    Before the Court is the Parties' stipulation of dismissal

with prejudice.       (Doc. 46.)   All parties who have appeared signed
the stipulation; thus, the Court finds dismissal proper under
Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

    IT IS THEREFORE ORDERED that this matter is DISMISSED WITH

PREJUDICE.    The Clerk is directed to TERMINATE all motions and

deadlines, if any, and CLOSE this case.         Each party shall bear its
own costs and fees.


     ORDER ENTERED at Augusta, Georgia, this ^^^^;^ay of
2019.




                                                           JUDGE
                                                     :STRICT COURT
                                             DISTRICT OF GEORGIA
